J-S42027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID ARTHUR WILKINSON                     :
                                               :
                       Appellant               :   No. 84 MDA 2018

       Appeal from the Judgment of Sentence Entered December 27, 2017
        In the Court of Common Pleas of Perry County Criminal Division at
                         No(s): CP-50-CR-0000507-2016


BEFORE:      BOWES, J., McLAUGHLIN, J., and STRASSBURGER*, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 01, 2018

        David Arthur Wilkinson appeals from the judgment of sentence entered

on December 27, 2017, following his jury trial convictions for robbery and

simple assault.1 We affirm.

        At Wilkinson’s trial, the Commonwealth presented the testimony of two

clerks who were working at an “FBF” gas station and convenience store in

Ickesburg, Saville Township, on September 9, 2016. One of the clerks, Kaylee

Farner, who was 19 years old at the time of trial, testified that she was working

behind the cashier stand when Wilkinson walked in, “grabbed [her] hand, and

. . . asked [her] to get all the money out of the register.” N.T., 10/30/17, at

22. In Wilkinson’s other hand was an axe handle. Id. at 24. Farner testified

____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3701(a)(1)(ii) and 2701(a)(3), respectively.
J-S42027-18



that she was scared. Id. at 24, 34. The second clerk, Linda Shuman, who was

74 years old when she testified, came out from the back room of the store

and saw Wilkinson holding Farner’s wrist. Id. at 46. Wilkinson repeated, “I’m

not going to hurt you guys. I just need all [of] the money out of the cash

register.” Id. at 23, 24, 37, 50. Shuman responded, “[Y]ou’re not getting any

money,” and pressed the alarm button. Id. at 24, 47. Wilkinson panicked and

left. Id. at 25, 47. Surveillance footage of the incident was played for the jury.

Id. at 57-60.

      Ronald Wakefield testified that Wilkinson was his houseguest on the

date of the robbery, and that Wilkinson had asked Wakefield to drive him to

the FBF in order to rob it. Id. at 74-75. Wakefield dropped Wilkinson off near

a field 200 feet from the FBF station before the robbery, and picked him up in

the same place 15 minutes later, when Wilkinson came running down the road.

Id. at 75-78. He stated that Wilkinson had an axe handle with him. Id. at 76.

      After the jury found Wilkinson guilty, the trial court sentenced Wilkinson

to serve an aggregate of four and one-half to 12 years’ incarceration.

Wilkinson appealed, and raises the following issue:

      Whether or not the evidence introduced at trial was sufficient to
      prove beyond a reasonable doubt [that Wilkinson] had committed
      the acts of robbery and simple assault?

Wilkinson’s Br. at 8.

      Evidence is sufficient when it can establish each element of the charged

offense beyond a reasonable doubt. Commonwealth v. Chambers, 188 A.3d



                                      -2-
J-S42027-18


400, 409 (Pa. 2018). The Commonwealth may sustain its burden through the

use of wholly circumstantial evidence, and we defer to the finder of fact, who

is free to believe all, part, or none of the evidence, in matters of weight and

credibility. Commonwealth v. Hewlett, 189 A.3d 1004, 1008 (Pa.Super.

2018). We review the trial evidence de novo and in the light most favorable

to the Commonwealth, as the verdict winner. Chambers, 188 A.3d at 409.

      Wilkinson first argues that the evidence is insufficient to sustain his

robbery conviction because he did not threaten the store clerks or put them

in fear of immediate serious bodily injury. A person is guilty of robbery under

18 Pa.C.S.A. § 3701(a)(1)(ii) if, “in the course of committing a theft,” he or

she “threatens another with or intentionally puts him in fear of immediate

serious bodily injury.”

      A threat of harm need not be verbal. Commonwealth v. Jannett, 58

A.3d 818, 822 (Pa.Super. 2012). Nor does the intended victim need to be in

a subjective state of fear, as we apply an objective standard. Commonwealth

v. Valentine, 101 A.3d 801, 807 (Pa.Super. 2014). Rather, the focus is on

“the nature of the threat posed by an assailant,” and evidence is sufficient to

sustain a conviction under Section 3701(a)(1)(ii) if it “demonstrates

aggressive actions that threatened the victim’s safety.” Jannett, 58 A.3d at

821-22 (quoting Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.

2011)).




                                     -3-
J-S42027-18


      For example, where a defendant holding a gun did not make explicit

verbal threats to bar patrons, but waved them to the back of the room and

required that they face the wall, we concluded that the defendant sent a non-

verbal message that any patron who refused his orders would be shot.

Commonwealth v. Gillard, 850 A.2d 1273, 1276 (Pa.Super. 2004).

Evidence is sufficient under Section 3701(a)(1)(ii) even where a robber does

not make verbal threats or brandish a weapon, but bangs his fists on the bank

counter and demands money from the teller. See Commonwealth v. Bragg,

133 A.3d 328, 332 (Pa.Super. 2016); see also Commonwealth v. Davis,

459 A.2d 1267, 1272 (Pa.Super. 1983) (affirming conviction where defendant

entered store through a window, told the clerk to “get back,” and removed

money from the register; holding these were “aggressive actions which

implicitly carried with them a threat of imminent bodily harm”).

      Wilkinson relies on Farner’s testimony that Wilkinson never verbally

threatened to hurt her or the other clerk, and that he never made any

“aggressive moves,” other than grabbing and holding her wrist. See N.T. at

36, 38, 39. According to Farner, Wilkinson even stated “I’m not going to hurt

you guys.” Id. at 23. Shuman similarly testified that Wilkinson did not make

any threats or raise his voice during the encounter. Id. at 62.

      However, the testimony also establishes that Wilkinson, while holding

an axe handle, grabbed and held onto Farner’s wrist, and demanded that she

give him money from the store’s cash register. These were objectively


                                     -4-
J-S42027-18


aggressive actions that implied the threat of immediate serious bodily injury

if Farner did not comply. We therefore hold that there was sufficient evidence

to prove this element of robbery beyond a reasonable doubt.

      Wilkinson also argues that there was insufficient evidence to prove

beyond a reasonable doubt that he was the individual who committed the

robbery and simple assault. Wilkinson points out that Farner’s description of

the robber’s clothing varied between the night of the incident and the date of

trial. Wilkinson also asserts that Farner’s identification was unreliable, because

she was unable to identify Wilkinson until a second photographic lineup.

      This argument merits no relief. Wilkinson neglects to acknowledge the

other identification evidence offered by the Commonwealth, including the

testimony of Wakefield, who personally knew Wilkinson, and knew of his plan

to rob the FBF that day, and assisted him as the getaway driver. The

Commonwealth also presented Trooper Trisha Ann Campbell, who testified

that she executed a search warrant for Wilkinson’s clothing which resulted in

the recovery of clothing that matched the robber in the surveillance video.

See   N.T.   at   102-06.    Through    Trooper    Campbell’s   testimony,    the

Commonwealth presented Wilkinson’s clothing to the jury, who had watched

the surveillance video. Id. Because of the additional evidence, the question of

whether Farner’s identification of Wilkinson as the robber was reliable goes to

the weight, and not the sufficiency, of the evidence. See Valentine, 101 A.3d

at 806 (stating that “[a]lthough common items of clothing and general


                                       -5-
J-S42027-18


physical characteristics are usually insufficient to support a conviction, . . .

[g]iven    additional    evidentiary     circumstances,   any   indefiniteness   and

uncertainty in the identification testimony goes to its weight”).2

       Viewed in the light most favorable to the Commonwealth, the evidence

was sufficient to prove that Wilkinson was the perpetrator of the crime, and

that he threatened Farner with immediate serious bodily injury. We thus affirm

Wilkinson’s judgment of sentence.

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2018




____________________________________________


2  We note also that although Wilkinson claims that Farner’s credibility is
undermined because she did not identify Wilkinson in a first photo lineup,
testimony indicated that Wilkinson’s photo was likely not included in the first
lineup that the police presented to Farner. See N.T. at 30-31, 39-40, 64, 97-
101, 109-110.

                                           -6-